Citation Nr: 0901705	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-00 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for glaucoma, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.

The veteran appeared and testified before the undersigned 
Acting Veterans Law Judge in April 2008. A transcript is of 
record.

During his April 2008 Board hearing, the veteran testified 
that he was experiencing headaches secondary to his service-
connected glaucoma and the associated eye strain.  The 
veteran's representative asked that this headache condition 
be considered, which the Board construes as a raised claim. 
This matter is REFERRED to the RO for the appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND


In light of a review of the claims file, the Board finds that 
further RO action on this matter is warranted. A remand is 
necessary in this case in order to schedule the veteran for a 
VA examination to determine the current severity of his 
service-connected glaucoma. 

The veteran testified in his April 2008 Board hearing, that 
his eyesight had worsened, and that he was now nearly blind 
in one eye. As such, and in consideration that the veteran's 
previous eye examination was conducted in May 2006, a new 
examination is warranted.

Additionally, during his April 2008 Board hearing, the 
veteran indicated that he had additional private medical 
records from Dr. Ball to submit in support of his claim. To 
date, these records have not been associated with the claims 
file.

The medical evidence of record is insufficient for the Board 
to render a decision on the issue of entitlement to an 
increased evaluation for glaucoma. These considerations 
require further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions. See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991). The duty to assist includes 
obtaining medical records and examinations where indicated by 
the facts and circumstances of an individual case. See Murphy 
v. Derwinski, 1 Vet. App. 78 (1990). Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
veteran is in receipt of any VA, non-VA, 
or other relevant medical or lay 
information which is not presently of 
record, to include treatment records of 
Dr. Ball since May 2006. He should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then obtain these 
records and associate them with the 
claims folder.

2. The RO/AMC, after waiting an 
appropriate time period for the veteran 
to respond, shall schedule the veteran 
for a VA ophthalmology examination, by 
appropriate physician, at a VA medical 
facility, to determine the current 
severity of the veteran's glaucoma.

The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions. 

All indicated tests and studies (to 
include tests of the veteran's field of 
vision, and of visual acuity with respect 
to corrected and uncorrected vision) 
should be accomplished (with all findings 
made available to the requesting 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report. 

3. The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address. It should 
also be indicated whether any notice that 
was sent was returned as undeliverable. 

4. Following such development, the RO/AMC 
should review and readjudicate the claim.  
See 38 C.F.R. § 4.2 (If the findings on 
an opinion and/or examination report do 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes). If any such action does not 
resolve the claim, the RO/AMC shall issue 
the veteran a Supplemental Statement of 
the Case. Thereafter, the case should be 
returned to the Board, if in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




